United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS         December 19, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 03-10346
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                WILLIAM HENDERSON, also known as Keg,

                                                  Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:02-CR-00174-11


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          William Henderson appeals his sentence following his

guilty-plea conviction of conspiracy to distribute more than 5

kilograms of cocaine and 50 grams or more of a mixture containing

cocaine base.   He argues that the district court erred in refusing

to adjust his offense level downward by three levels for acceptance

of responsibility under U.S.S.G. § 3E1.1 because he refused to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
discuss with the probation officer his offense conduct or criminal

history and because he timely pleaded guilty.

           Whether    a   defendant       has    sufficiently   demonstrated

acceptance    of   responsibility   is     a    factual   question,   and   the

standard of review is even more deferential than “clear error.”

United States v. Spires, 79 F.3d 464, 467 (5th Cir. 1996).                  This

court will affirm a sentencing court’s decision not to award a

reduction under U.S.S.G. § 3E1.1 unless it is “without foundation.”

United States v. Hooten, 933 F.2d 293, 297-98 (5th Cir. 1991).

           We have recognized the refusal to debrief a probation

officer as a factor in deciding whether to apply the adjustment for

acceptance of responsibility. See United States v. Solis, 299 F.3d

420, 458 (5th Cir. 2002); United States v. Chapa-Garza, 62 F.3d

118, 123 (5th Cir. 1995); United States v. Medina-Anicacio, 325

F.3d 638, 648 (5th Cir. 2003).      Having reviewed the record in this

case, we hold that the district court’s refusal to grant the

adjustment was not without any foundation.            See U.S.S.G. § 3E1.1,

comment (n.3); Hooten, 933 F.2d at 297-98.           Henderson also has not

shown reversible error by arguing that U.S.S.G § 3E1.1 recognizes

his Fifth Amendment right to remain silent with the probation

officer.   See United States v. Kleinebreil, 966 F.2d 945, 953 (5th

Cir. 1992).    The district court’s judgment is AFFIRMED.




                                      2